IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-73,507-03


                   IN RE ROBERT CARRIZALES VILLALABOS, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. CR-3292-08 IN THE 389th DISTRICT COURT
                            FROM HIDALGO COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 389th District Court of Hidalgo County, that more than 35 days have elapsed, and that the

application has not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of

Hidalgo County, is ordered to file a response, which may be made by submitting the record on such

habeas corpus application, submitting a copy of a timely filed order which designates issues to be

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
                                                                                                   2

Relator has not filed an application for a writ of habeas corpus in Hidalgo County. Should the

response include an order designating issues, proof of the date the district attorney’s office was

served with the habeas application shall also be submitted with the response. This application for

leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the

appropriate response. Such response shall be submitted within 30 days of the date of this order.



Filed: February 3, 2016
Do not publish